DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-19 are pending and presented for examination.
Claims 1-19 are rejected.

Priority
The instant application is a Divisional of earlier application 15/889,493 filed 6 February 2018, which is a Divisional of earlier application 15/069,188 filed 14 March 2016, which is a Continuation of earlier application 14/661,804 filed 18 March 2015, which is a Continuation of earlier application 14/328,484 filed 10 July 2014, which is a Continuation of application 12/708,329 filed 18 February 2010, which claims the benefit of the filing date of the provisional application 61/153,416 filed 18 February 2009.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borazjani (U.S. PGPub. 2007/0203039), in view of Tsuzuki (U.S. PGPub. 2006/0052340), Doughty (Michael J. Doughty, Re-wetting, Comfort, Lubricant and Moisturizing Solutions for the Contact Lens Wearer, 22 Cont. Lens Ant. Eye, 116 (1999)) (all of record in parent), and Desai (U.S. 5,578,442).
The invention claimed is a method of contacting the ocular surface with a particular graft polymeric composition, with the result to be achieved being an improvement in tear film stability which, for example, improves ocular comfort per the limitations of Claims 1-3 and 13.  Claims 5, 4-7 and 14 further limit the identity and concentrations of the graft copolymer present in the solution, while Claims 8, 9, 11, 12, 15-19 provide additional components to be included in the compositions.  Claim 10 requires the addition of a second different eye drop.  
Borazjani shows eye drop compositions to be placed in the eye of a contact lens wearer, which the examiner asserts is synonymous with the ocular surface, which contain at least a first amount of a surfactant.  (Abs., [0011]).  Preferred surfactants to be used include the poly(ethylene oxide)-poly(propylene oxide) block co-polymers alternatively known as PLURONICS, specifically indicating that two or more such surfactants taken from a list of poloxamer 407, 403, 335, and 1304 are to be used.  [0014; 0049].   Borazjani shows that the eye drop solutions described in the invention are preferably applied directly to the eye of the contact lens wearer.  [0044].  Borazjani also shows that the compositions used as eye drop formulations advantageously contain a wetting agent to facilitate the wetting of the lens surface when placed in the ocular environment, including agents such as "Polymer JR."  [0085].  Borazjani also shows a number of specific eye drop formulations which include multiple different PLURONIC poly(ethylene oxide)-poly(propylene oxide) block co-polymers as well as the wetting agent Polymer JR, and sodium chloride, and describes their use as eye drop formulations to be applied to the eye of a contact lens wearer.  [0095].  These embodiments contain between 2-4.5% PLURONIC F-127, and additionally contain alternative PLURONIC or TETRONIC copolymers.  Each of these compositions also contain sodium chloride.  Borazjani additionally indicates that eye drop solutions may contain any of a variety of additional components, including antimicrobial agents, buffers, tonicity agents, viscosity enhancing agents, humectants, and sequestering agents.  [0079-88]
Borazjani, however, does not teach including in these eye drop formulations a graft copolymer having a polyvinylpyridine backbone as set forth by the instant claims.
Tsuzuki describes ophthalmic solutions providing enhanced comfort by moisturizing the eye, improving ocular surface wettability, and reducing the accumulation of cellular and protein deposits on ocular surfaces.  (Abs.), [0003-0006].  Tsuzuki indicates that the use of such moisturizing and deposit reducing or removing solutions may be applied to either contact lenses, either as a soaking solution of when situated on the ocular surface, or as eye drops alone, where the hydroxypropylmethylcellulose is included to improve the wettability of the surfaces treated, preferably when included in concentrations of about 3% by weight.  [0010], [0020-21].    Important to the improvement of ocular comfort is the removal of deleterious deposits from both the lens and the cornea.  [0030].  Tsuzuki utilizes as a surfactant to facilitate the removal of these deposits the wetting agent hydroxypropylmethylcellulose [0030], but further indicates that any of a variety of additional components to improve the cleaning or comfort of the composition may be included, such as surfactants such as poloxamer 407, to enhance the deposit removal effect, preservatives, disinfectants, buffers, isotonic agents, thickeners, anti-inflammatory, and refreshing agents.  [0034-46].
Doughty indicates that re-wetting solutions are well-known and commonly employed as topical eye drops useful for improving ocular comfort to both treat dry eye disease and improve ocular comfort.  (Pg.116-117).  Doughty advances a number of rationales underlying the use of such re-wetting solutions, including “the interaction of solute molecules in solution with the liquid-solid interface," "lubrication" of the ocular surface to reduce friction, improving the retention of moisture in the lens and ocular environment, and improving the post-tear lens film as alternative rationales for the efficacy of rewetting solutions and eye drops as providing utility in improving ocular comfort.  (Pg.117-118).  Doughty indicates that a number of “traditional” re-wetting and lubricating drops are available to consumers.  (Pg.121, 122, 124).
Desai describes graft copolymers having polycationic backbones onto which are grafted any of a variety of hydrophilic species.  (Abs.).  Specifically, polyvinylpyridines are described as suitable polycationic backbones for the polymers, which given the isomeric nature of the instantly claimed 2- and 4- substituted vinyl pyridines is sufficient to render either of the homologous compounds encompassed by the instant claims prima facie obvious, onto which are grafted any of the instantly claimed polyethylene glycol, dextran, natural gums, carrageenan, and hyaluronic acid.  (Col.3., L.1-4; Cl. 4, L.15-31).
It would have been prima facie obvious to the skilled artisan at the time of the instant invention to have incorporated polyvinyl pyridine compositions according to the teachings of Desai to improve the resistance to adhesion of biological materials taught by Tsuzuki and the retention of moisture in the ocular environment as taught by Doughty, either alone or in combination with alternative commercially available eye drop solutions such as those taught by Borazjani.  One having ordinary skill in the art would have been motivated to do so because Doughty teaches that ocular rewetting, maintaining tear film, and preventing ocular desiccation by retaining moisture in the ocular environment are known means of addressing ocular discomfort and dry eye sensations.  Tsuzuki builds on this by indicating that the adhesion of biological materials including cells to the contact lens surface is an additional contributor to ocular discomfort.  Combined with the teachings of Desai which indicate that the polyvinyl pyridine and PEG or polysaccharide grafted copolymers would be useful in both retaining water within the PEG arms, as well as conveying resistance to cellular adhesion to surfaces contacted with such polymers.  Utilizing such a composition in addition to a more traditional eye rewetting drop amounts to little more than combining two products useful for the same purpose to provide the outcome each has been taught by the art as capable of providing.  The idea for combining them flows logically from their having been individually taught in the prior art.  MPEP § 2144.06.

Claims 1-5 and 7-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borazjani in view of Doughty, Tsuzuki, and Desai as applied to Claims 11-5, 7-10, and 13-15, above, and further in view of Martin (U.S. 5,607,698).
Borazjani, Doughty, Tsuzuki, and Desai, discussed in greater detail above, disclose multi-purpose ophthalmic compositions suitable for drop-wise installation into the eye to remove lipid and protein deposits containing polyvinylpyridine-g- polysaccharide or -PEG copolymers, PLURONICS copolymers, and any of a variety of additional agents.
However, none of Borazjani, Doughty, Tsuzuki, and Desai specify the inclusion of active pharmaceutical agents recited.
Martin teaches a variety of aqueous ophthalmic compositions suitable for topical instillation into the eye which may equally serve to lubricate, medicate, or clean the ocular environment.  (Col.2, L.60-67; Col.3, L.45-56).  Martin teaches that any of a variety of agents may suitably be incorporated into these compositions to provide, in addition to ocular lubrication, therapeutic treatment of a variety of diseases and disorders; particular active gents recited as suitable for inclusion in such topically applicable ophthalmic compositions are each of the naphazoline hydrochloride of claims 11 and 17, lanolin of claim 12, erythromycin of Claim 18, and the β-blocker betaxolol hydrochloride of Claim 19.  (Col.4, L.7-30).  Martin teaches that for compatibility with the ocular environment, and to maintain residence time when instilled, the pH of the solutions should be normalized to within the range of about 6.5-7.5, the tonicity of the solutions to make is substantially isotonic, and thickened with conventional viscosity enhancing compositions to not more than 100cps.  (Col.7, L.16-63).  
It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have incorporated active agents such as naphazoline hydrochloride, lanolin, erythromycin, or the β-blocker betaxolol hydrochloride into the aqueous topical ophthalmic compositions of Borazjani, Doughty, Tsuzuki, and Desai.  One having ordinary skill in the art would have been motivated to do so because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients from within the prior art to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-37 of U.S. Patent No. 8,802,075 in view of Desai and Tsuzuki discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued ‘075 patent recite a specific species of graft copolymer to be used in the method of prolonging the stability of an ocular surface tear film, rather than the instantly claimed genus, and the substitution of the instantly claimed polyvinylpyridine-g-PEG or polyvinylpyridine-g-polysaccharide copolymer for the PLL-g-PEO copolymer of the '075 patent is considered an obvious modification of the prior art given the teachings of the Desai and Tsuzuki references concerning improving ocular comfort by imparting resistance to cellular adhesion.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,005,596 in view of Desai and Tsuzuki as discussed in greater detail above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued ‘596 patent recite a specific species of graft copolymer to be used in the method of prolonging the stability of an ocular surface tear film, rather than the instantly claimed genus, and the substitution of the instantly claimed polyvinylpyridine-g-PEG or polyvinylpyridine-g-polysaccharide copolymer for the PLL-g-PEO copolymer of the '596 patent is considered an obvious modification of the prior art given the teachings of the Desai and Tsuzuki references concerning improving ocular comfort by imparting resistance to cellular adhesion.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 9,283,248 in view of Desai and Tsuzuki discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued ‘248 patent recite a specific species of graft copolymer to be used in the method of prolonging the stability of an ocular surface tear film, rather than the instantly claimed genus, and the substitution of the instantly claimed polyvinylpyridine-g-PEG or polyvinylpyridine-g-polysaccharide copolymer for the PLL-g-PEO copolymer of the '248 patent is considered an obvious modification of the prior art given the teachings of the Desai and Tsuzuki references concerning improving ocular comfort by imparting resistance to cellular adhesion.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 and 7-19 of U.S. Patent No. 9,884,074 in view of Desai and Tsuzuki discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued ‘074 patent recite a specific species of graft copolymer to be used in the method of prolonging the stability of an ocular surface tear film, rather than the instantly claimed genus, and the substitution of the instantly claimed polyvinylpyridine-g-PEG or polyvinylpyridine-g-polysaccharide copolymer for the polymethacrylate-g-PEO copolymers of the '074 patent is considered an obvious modification of the prior art given the teachings of the Desai and Tsuzuki references concerning improving ocular comfort by imparting resistance to cellular adhesion.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,729,715 in view of Desai and Tsuzuki discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued ‘074 patent recite a specific species of graft copolymer to be used in the method of prolonging the stability of an ocular surface tear film, rather than the instantly claimed genus, and the substitution of the instantly claimed polyvinylpyridine-g-PEG or polyvinylpyridine-g-polysaccharide copolymer for the polymethacrylate-g-PEO copolymers of the '074 patent is considered an obvious modification of the prior art given the teachings of the Desai and Tsuzuki references teachings concerning improving ocular comfort by imparting resistance to cellular adhesion.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613